WRIGHT, J.
Here are conflicting interests. The complainant has an undoubted right to bring in the money in his hands and be ••disci)arged. It is equally clear that an order should pass that the ■defendants interplead and settle their claims. In practice, we do not consider it necessary to compel one of the defendants to file a formal bill, and the other to answer. Having possession of the case to protect the interest of the complainant, we can, on common principles, retain it to do complete justice to all the parties. If the case is ripe for decision, we would at once render a final decree. We do not understand this case to be ripe for decision. The facts on which ■*the claims of the defendants rest, are in contestation-— [477 ■evidence has been taken. In our practice, the court may find the facts for itself, make up an issue, and call a jury in this court, under the statute, send an issue to be tried on the law side of the ■court, or refer the matter to a master. The latter is the most usual •course, and the most convenient. We do not feel disposed to search through the evidence for the facts; but if you will agree to them, or take steps to have them found, we will apply the law to them. You can dispose of the case in either of these ways, as you may be advised.
Referred to a master and continued for report.